Title: Abigail Adams to Isaac Smith Sr., 8 May 1785
From: Adams, Abigail
To: Smith, Isaac Sr.


     
      Dear Sir
      Auteuil May 8th. 1785
     
     Your Letter by way of Bilboa dated February 25, did not reach me until the 2d. of this Month, yet it was 2 Months later date than any I have received from my Friends, and I feel myself much obliged to you for your information. We had heard by way of New York of the resignation of your Governour, and we have had many conjectures, who amongst all the Canditates will succeed him. We rather thing it will fall upon the Gentleman you named especially if the late Governour gives him his influence. Mr. Adams has written you by this opportunity, and my son will give you all the News. We shall set for London as soon as we possibly can, but what success Mr. Adams will meet with time can only determine; the mission is a very delicate and difficult one.
     You did not write me wheather you was a Grandfather. I suppose by this time I may congratulate you upon that event. We have had a mild winter here, but a very dry Spring. There has been no rain worth mentioning for more than 3 Months, which has brought upon this County a serious calamity and such a scarcity of Herbage that the poor people in many places have been obliged to kill their cattle to prevent them starving. But as it must be an ill wind which blows no good to any one, the drought will contribute to silence the provinces and the Clamours which they are making against the commerce of America with the French West India Islands. Supposing that they could supply them themselves, the price of provision is much raisd by the dry season. We should have been very glad of some of the fat Turkies you mention, for a fat one I have not seen since we left America. Geese Ducks and Turkies are very indifferent here, but poor as the latter are we have given more than a Guiney a peice for them stuft with truffels which is the only fashionable way of dressing them here. Poultry and fish are excessive high here as well as in London. We have given three Louisdore’s for a turbut, and 10 livres for an Ell. The Capons and poulards of this Country are the best in world. Vegetables and fruit are not so high as in London, but all enormus when compared to Boston Market. The expences of persons in publick Life in Europe even upon the frugal plan in which we live, are beyond the conception of those who have not tried it, and what is worse is, that the importanc of persons is Estimated by the show they make. The inquiry is not, whether a person is qualified for his office, but how many domesticks and horses does he keep? If he is not able to support an army of them, all of whose buisness it is to rob and plunder, he is considerd as a very small person indeed.
     Mr. Brantzin the Dutch Minister dined here not long since. He was himself the plainest drest of all the company, but he had an Equipage of six Horses and 5 liveried servants to attend him. An attendance upon Courts cannot be done in the small way, unless a person will submit to be the object of universal Ridicule.
     I have no ambition for a Life of this kind and I am sure our Country can have no Idea of the expences. It is my wish to return to America, where frugality and oconomy are, or ought to be considerd as virtues.
     Pray sir present my duty to my Aunt in whose better Health I rejoice, and my Regards to My cousins, as well as to Mr. Otis’s family and believe me most affectionately Yours
     
      A Adams
     
    